Mr. Justice Thachee
delivered the opinion of the court.
This case comes up by appeal from the judgment of the circuit court of Warren county.
An attachment was sued out by Amos & Roe against Edward R. J. Allnutt, an inhabitant- of the state of Louisiana. Upon motion in the court below, the proceedings were quashed on the ground that the affidavit and bond were insufficient, and that it did not appear that the plaintiffs were entitled to their remedy by attachment.
The brief of the appellee claims as an error in the affidavit, that it does not set forth the citizenship or residence of the plaintiffs in the attachment. This point has already met the adjudication of this court, and it has been held in Lindner v. Aaron & Nelson, 5 How. 581, that the fact of the citizenship of the party plaintiff is not one that need appear upon the record. If the fact were not so, a defence should be made by plea, and not by the suggestion of counsel, that the proceeding is coram non judice.
The second objection of appellee goes to the sufficiency of the bond, in that its condition is not to satisfy the costs of the attachment suit in the event the plaintiff should fail in his action. *219This point has likewise been set at rest by this court in the case of M'Intyre v. White, 5 How. 298. The form of the bond, as laid down in the statute, H. & H. 551, sec. 19, was strictly followed in the case before us, and that form has been decided, in the case just quoted, to be all-sufficient. Upon such a bond, a defendant could recover his costs awarded upon the failure of a plaintiff to prosecute his suit with success. It was not only correct but necessary to pursue the form given by the statute.
The judgment of the court below must be reversed, and the cause remanded.